United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, AIRMAIL FACILITY,
Seattle, WA, Employer
__________________________________________
Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-231
Issued: July 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On November 22, 2011 appellant, through counsel, filed a timely appeal of an August 30,
2011 merit decision of the Office of Workers’ Compensation Programs, denying a claim for a
recurrence of disability. The appeal was docketed as No. 12-231.
On a prior appeal, the Board remanded the case for OWCP to refer appellant to a
physician Board-certified in the subspecialty of pain medicine.1 The Board noted that the
American Board of Medical Specialists (ABMS) recognizes a pain medicine subspecialty, and
there was no evidence the physician selected as a referee physician, Dr. Aleksandra Zietak, was
Board-certified in pain medicine.
OWCP did not refer appellant to another referee physician. The August 30, 2011
decision states that new “documentation” in the file establishes that Dr. Zietak is a pain
management specialist. The “documentation” includes a curriculum vitae from Dr. Zietak that
confirms the physician was Board-certified in general physical medicine and rehabilitation, as
was previously established. Dr. Zietak did not indicate, nor is there any evidence from ABMS,
that she was Board-certified in pain medicine. The remaining evidence consists of information

1

Docket No. 10-1559 (issued April 21, 2011).

from an internet web site that shows Dr. Zietak’s name in a list of pain management specialists in
the Seattle area. This evidence is of no probative value on the issue of Board-certification.
The case will be remanded to OWCP. The Board reiterates that a physician should be
selected, in accord with the established procedures for selecting a referee physician, who is
Board-certified in the subspecialty of pain medicine. After such further development as OWCP
deems necessary, it should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 30, 2011 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: July 12, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

